[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION Exhibit 10.2 RESTATED AND AMENDED LICENSE AGREEMENT THIS RESTATED AND AMENDED LICENSE AGREEMENT (this “Agreement”) is made as of this June 3, 2015 (“Effective Date”) by and between the UNIVERSITY OF MISSISSIPPI, an educational institution with a principal address at University, Mississippi 38677 (“UM”) and ChromaDex, Inc., a corporation organized and existing under the laws of California with a principal address 10005 Muirlands Blvd, Suite G, Irvine, California 92618 (“CHROMADEX”) (collectively “the Parties”).This Agreement is intended to supersede and replace the previous agreement between the parties dated March 25, 2010 (“the Original Effective Date”), as previously amended on June 3, 2011, and in September 2012. RECITALS WHEREAS, UM and the United States Department of Agriculture, Agricultural Research Service (“USDA”) have developed inventions and desire to commercialize such inventions related to Pterostilbene. WHEREAS, UM has executed two license agreements with the USDA with effective dates of August 8, 2006 and December 1, 2008 in which USDA has granted UM an exclusive worldwide license to any and all USDA rights in the Patent Rights with the right to grant sublicenses to qualified commercial partners subject to the provisions of this license agreement and to the prior submission to and approval by USDA of the proposed sublicense, which approval shall not be unreasonably withheld. WHEREAS, CHROMADEX acquired certain rights and licenses with respect to the Patent Rights in accordance with a certain License Agreement on March 25, 2010 (“Original Agreement”) and the parties now wish to amend and restate the Original Agreement and the amendments thereto in their entirety to reflect certain mutually agreed to changes to the terms thereof. WHEREAS CHROMADEX and OPKO HEALTH, INC. entered into a LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT with an Effective Date of February 9, 2012, as amended on June 6, 2012, for distribution and sublicensing of products including Licensed Products (the “OPKO Agreement”) and UM and CHROMADEX amended the Original Agreement in September 2012 in order to define sublicensing fees applicable to the OPKO Agreement only. WHEREAS, the Parties desire again to expand the Patent Rights licensed to CHROMADEX in the Original Agreement, as amended on June 3, 2011 to include UM 8590. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, and intending to be legally bound herby, the parties hereto agree as follows: -1- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION ARTICLE 1 DEFINITIONS Unless otherwise provided in this Agreement, the following terms when used with initial capital letters shall have the meanings set forth below: "Affiliate" means, when used with reference to CHROMADEX, any Person directly or indirectly controlling, controlled by or under common control with CHROMADEX. "Bankruptcy Event" means the person in question becomes insolvent, or voluntary or involuntary proceedings by or against such person are instituted in bankruptcy or under any insolvency law, or a receiver or custodian is appointed for such person, or proceedings are instituted by or against such person for corporate dissolution of such person, which proceedings, if involuntary, shall not have been dismissed within sixty (60) days after the date of filing, or such person makes an assignment for the benefit of creditors, or substantially all of the assets of such person are seized or attached and not released within sixty (60) days thereafter. "Calendar Quarter" means each three-month period, or any portion thereof, beginning on January 1, April 1, July 1 and October 1. "Confidential Information" means all technical information, developments, discoveries, methods, techniques, formulae, processes and other information relating to Pterostilbene that UM or CHROMADEX owns or controls on the date hereof or owns or controls during the term of this Agreement, including by way of illustration and not limitation, designs, data, drawings, documents, models, business practices, financial data and other similar information. "Effective Date" shall have the meaning set forth on page 1 of this Agreement. “Federal Government Interest” means the rights of the United States Government and agencies thereof under Public Laws 96_517, 97_256 and 98_620, codified at 35 U.S.C.§§ 200-212, and any regulations issued there under, as such statute or regulations may be amended from time to time hereafter. "Field" means the use of Pterostilbene in pharmaceutical products, as well as dietary supplement, food, beverage, and cosmetic productswith structure:function claims, related to cardiovascular health, glucose levels, and cognitive function. "Net Sales Price" means the gross amount charged by CHROMADEX for a Licensed Product less the items specifically listed in Schedule C.If a Licensed Product is sold for consideration other than solely cash, the fair market value of such other consideration shall be included in the Net Sales Price.If a Licensed Product is sold in a package or kit containing another product or service which is not a Licensed Product, the Net Sales Price for purposes of calculating the royalty under Article 3 hereof shall be calculated by multiplying the Net Sales Price of the combination product or service by the fraction of A/A+B, where "A" is the Net Sales Price of the Licensed Productor Service when sold separately and "B" is the Net Sales Price of the other product or service or products or services when sold. -2- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION "Patent(s)" means the any patents or applications which claim the invention(s) summarized in Appendix A which relate to the compound known as Pterostilbene, including without limitation any United States Letters Patent, and all continuations, continuations-in-part, additions, divisions, renewals, extensions, reexaminations and reissues of any of the foregoing, all foreign counterparts of any of the foregoing, and any other patents which relate to the Pterostilbene owned or controlled by UM during the term of this Agreement. “Patent Expenses” means all out-of-pocket fees, expenses, and charges related to the Patent Rights incurred by UM or USDA in connection with the preparation, filing, prosecution, issuance, re-issuance, re-examination, interference, and/or maintenance of applications for patent or equivalent protection for the Patent Rights. "Person" means an individual, partnership, corporation, joint venture, unincorporated association, or other entity, or a government or department of agency thereof. "Licensed Products" means any article or portion thereof which is made, produced, sold or used in whole or in part, by or with the use of the licensed Patent Rights.Licensed Products include Pterostilbene sold to 3rd parties for use in dietary supplement products and used in dietary supplement products sold directly by CHROMADEX.Licensed Products does not include Pterostilbene sold by CHROMADEX as an analytical reference standard. "Sublicense" means an agreement into which CHROMADEX enters with a third party that is not an Affiliate for the purpose of (i) granting certain rights; (ii) granting an option to certain rights; or (iii) forbearing the exercise of any rights, granted to CHROMADEX under this Agreement. "Sublicensee" means a third party with whom CHROMADEX enters into a Sublicense in accordance with section 2.2 of this Agreement. “Sunk Patent Expenses” means Patent Expenses incurred by USDA prior to the Effective Date of the Agreement. "Valid Claim" means a claim of an unexpired issued Patent that has not been withdrawn, canceled or disclaimed or held invalid by a court or governmental authority of competent jurisdiction in an unappealed or unappealable decision. -3- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION ARTICLE 2 GRANT OF LICENSE Grant of License.Subject to the terms and conditions contained in this Agreement, UM hereby grants to CHROMADEX an exclusive, non-transferrable (except otherwise allowed in this Agreement), worldwide, royalty-bearing right and license to use and practice the Patent Rights to make, have made, use, and sell Licensed Products in the Field. Notwithstanding the foregoing, UM expressly reserves a non-transferable royalty-free right to use the Patent Rights in the Field itself, including use by its faculty, staff and researchers, for educational and research purposes only. Right to Sub-license.CHROMADEX shall not have the right to sub-license to any third party, in whole or in part, its rights under this Agreement without the written permission of UM, such permission to will not be unreasonably withheld.In the event CHROMADEX wishes to sub-license the Patent Rights, UM and CHROMADEX will initiate good faith negotiations to determine equitable licensing terms and conditions. No Rights by Implication.No rights or licenses with respect to the Patent Rights are granted or deemed granted hereunder or in connection herewith, other than those rights or licenses expressly granted in this Agreement. ARTICLE 3 LICENSING FEES AND EQUITY Upfront and Milestone Payments. In consideration of the license granted hereunder, CHROMADEX paid UM the following non-refundable payments: $[*] on April 28, 2010 for UM 7020 and UM 1970; $[*] on August 3, 2011 for expansion of the Patent Rights in the Original Agreement to include UM 8240, and; shall pay $[*] within thirty (30) days of the Effective Date of this Agreement for UM 8590 and $[*] within thirty (30) days of the USDA receiving a notice of allowance from the United States Patent and Trademark Office for a patent covering UM 8590. Royalties.In further consideration of the rights and licenses granted hereunder, CHROMADEX shall pay UM a royalty of [*] percent ([*]%) of Net Sales of all Licensed Products and [*] percent ([*]%) of sublicensing fees received from an approved Sublicense in accordance with Section 2.2 of this Agreement that is not already covered by an earned royalty by CHROMADEX.From the date of the Original Agreement through December 2014, CHROMADEX paid UM royalties greater than the total minimum royalties owed during that period. -4- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION CHROMADEX agrees to pay UM at least the following minimum royalties, based on a calendar year, during the Term of this Agreement: 2015: [*] 2016 and beyond.The minimum shall increase [*]% per year over the 2015 amount to a maximum of $[*] per year. Payments.Royalties and other amounts payable under this Agreement shall be paid within thirty (30) days following the last day of the Calendar Quarter in which royalties and other amounts accrue. The last such payment shall be made within thirty (30) days after termination of this Agreement.Payments shall be deemed paid as of the day on which they are received by UM. Reports. CHROMADEX shall deliver to UM within thirty (30) days after the end of each Calendar Quarter following commercial sale of a Licensed Product a report setting forth in reasonable detail the calculation of the royalties and other amounts payable to UM for such Calendar Quarter pursuant to this Article 4, including, without limitation, the Licensed Products sold in each country during such Calendar Quarter, and the Net Sales Price.An example of a royalty report is provided in Appendix C. Currency, Place of Payment, Interest. (a) All dollar amounts referred to in this Agreement are expressed in United States dollars.All payments to UM under this Agreement shall be made in United States dollars (or other legal currency of the United States), as directed by UM, by check payable to “The University of Mississippi” or by wire transfer to an account as UM may designate from time to time. (b) If CHROMADEX receives revenues from sales of Licensed Products in a currency other than United States dollars, royalties shall be converted into United States dollars at the applicable conversion rate for the foreign currency as published in the “Exchange Rates” table in the eastern edition of The Wall Street Journal as of the last date of the applicable Calendar Quarter. (c) Amounts that are not paid when due shall accrue interest from the due date until paid, at an annual rate equal to the “Prime Rate” plus 5% as published in the “Money Rates” table in the eastern edition of The Wall Street Journal as of the due date. -5- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION Records. CHROMADEX will maintain complete and accurate books and records that enable the royalties payable hereunder to be verified.The records for each Calendar Quarter shall be maintained for two years after the submission of each report under Article 3.5 hereof.Upon reasonable prior notice to CHROMADEX, UM and its accountants shall have access to the books and records of CHROMADEX to conduct a review or audit thereof.Such access shall be available during normal business hours. Upon reasonable prior notice to CHROMADEX, UM and its accountants shall have access to the books and records of CHROMADEX to conduct a review or audit thereof no more than two (2) times per year.Such access shall be available during normal business hours.In the event such audit reveals any error in the computation of Net Sales which results in an underpayment of royalties in excess of 5% of the amount owed during the applicable period, then CHROMADEX shall promptly reimburse UM for all reasonable expenses and costs incurred in the conduct of such review or audit. CHROMADEX has paid UM the Sunk Patent Expense for UM 7020, UM 1970, and UM 8420 and will pay UM the Sunk Patent Expense detailed in Appendix A within ten (10) days of the Effective Date of this Agreement.CHROMADEX will reimburse USDA for future Patent Expenses incurred during the term of this Agreement within thirty (30) days of receipt of an invoice from USDA. ARTICLE 4 CERTAIN OBLIGATIONS OF CHROMADEX CHROMADEX Efforts; Reporting.CHROMADEX shall use its reasonable efforts to develop for commercial use and to market a Licensed Product as soon as practicable, and to continue to market a Licensed Product as long as commercially viable, all as is consistent with sound and reasonable business practice. Compliance with Laws.CHROMADEX shall use its best efforts to comply with all prevailing laws, rules and regulations pertaining to the development, testing, manufacture, marketing and import or export of Licensed Products.Without limiting the foregoing, CHROMADEX acknowledges that the transfer of certain commodities and technical data is subject to United States laws and regulations controlling the export of such commodities and technical data, including all Export Administration Regulations of the United States Department of Commerce.These laws and regulations, among other things, prohibit or require a license for the export of certain types of technical data to specified countries.CHROMADEX will comply with all United States laws and regulations controlling the export of commodities and technical data. -6- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION Government Approvals.CHROMADEX will be responsible for obtaining, at its cost and expense, all governmental approvals required to commercially market Licensed Products. Patent Notices. CHROMADEX shall mark or cause to be marked all Licensed Products made or sold in the United States with all applicable patent numbers for the Patents.If it is not practical for a Licensed Product to be so marked, then CHROMADEX shall mark or cause to be marked the package for each Licensed Product with all applicable patent numbers for the Patents. Bankruptcy or Equivalent.CHROMADEX will provide written notice to UM prior to the filing of a petition in bankruptcy or equivalent if CHROMADEX intends to file a voluntary petition, or, if known by CHROMADEX through statements or letters from a creditor or otherwise, if a Third Party intends to file an involuntary petition in bankruptcy against CHROMADEX.Notice will be given at least 75 days before the planned filing or, if such notice is not feasible, as soon as CHROMADEX is aware of the planned filing where any such notice is allowable under bankruptcy laws.CHROMADEX's failure to perform this obligation is deemed to be a material pre-petition incurable breach under this Agreement not subject to the 60-day notice requirement of Article 9.2, and UM is deemed to have terminated this Agreement forty-five (45) days prior to the filing of the bankruptcy unless such notice is not allowable under bankruptcy laws. ARTICLE 5 REPRESENTATIONS Representations of UM.UM represents to CHROMADEX as follows: (a) this Agreement, when executed and delivered by UM, will be the legal, valid and binding obligation of UM, enforceable against UM in accordance with its terms; (b) UM, and to UM’s knowledge, USDA has not granted rights in the Patent Rights to any Person other than CHROMADEX; (c) UM has not received any written notice that the Patent Rights infringe the proprietary rights of any third party; (d) the inventions claimed in the Patents to the knowledge of UM and USDA have not been publicly used, offered for sale, or disclosed in a printed publication by employees of UM or USDA more than one year prior to the filing of the U.S. application for the Patents. Representations and Warranties of CHROMADEX.CHROMADEX represents and warrants to UM as follows: -7- [*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION (a) CHROMADEX is a corporation duly organized, validly existing and in good standing under the laws of California and has all requisite corporate power and authority to execute, deliver and perform this Agreement; (b) This Agreement, when executed and delivered by CHROMADEX, will be the legal, valid and binding obligation of CHROMADEX, enforceable against CHROMADEX in accordance with its terms; (c).
